Citation Nr: 0603079	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  99-02 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlment to service connection for transitional cell 
carcinoma of the urinary bladder, claimed as secondary to 
tobacco use.

3.  Entitlement to service connection for emphysema, claimed 
as secondary to tobacco use.

4.  Entielment to service connection for hypertenstion, 
claimed as secondary to tobacco use. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  This matter was previously before the Board in 
November 2003 at which time it was remanded to the RO in 
compliance with due process requirements.  

The issues of entitlement to service connection for 
transitional cell carcinoma of the urinary bladder, emphysema 
and hypertension, claimed as secondary to tobacco use, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran acquired a nicotine dependence during military 
service.


CONCLUSION OF LAW

Nicotine dependence was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1997).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the issue on appeal, the 
Board finds all notification and development actions needed 
to fairly adjudicate the claim have been accomplished and no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

For claims filed prior to June 8, 1998, such as this one 
filed in January 1998, VA General Counsel has held that 
direct service connection may be established for disability 
shown to result from tobacco use during active service.  VA 
O.G.C. Prec. Op. No. 2-93 (Jan. 13, 1993), 58 Fed. Reg. 
42,756 (1993).  To establish entitlement, the record must 
contain medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and tobacco 
use during active service.  Id; see also Davis v. West, 13 
Vet. App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Here, the veteran has indicated that he began smoking in 
service.  This is consistent with his July 1955 separation 
examination record which notes that he had "cramp like 
abdominal pains and diarrhea frequently for several months 
'(since he started smoking).'"  Postservice evidence shows 
that the veteran continued to smoke on a daily basis with 
varying frequency; i.e., from 3 to 6 cigarettes a day to 3 
packs a day.  

In January 1998, the veteran completed a tobacco product use 
questionnaire and stated that he did not use tobacco products 
prior to service.  He noted that in service, in 1954, he 
began smoking cigarettes and averaged approximately two packs 
per day.  He noted that following service he averaged 3 packs 
of cigarettes per day.  He reported current medical diagnoses 
of transitional cell carcinoma of the urinary bladder, 
emphysema, and hypertension.  He also reported that there was 
never a time that he stopped or quit smoking cigarettes.

The veteran stated on VA Form 21-4142 that he quit smoking in 
September 2000.

In July 2005, a VA neurological examiner reported that the 
veteran smoked continually from 1952 until September 2000 at 
which time he was operated on for cerebral aneurysm that had 
ruptured.  He explained that after undergoing a second 
operation with a ventriculoperitoneal shunt, because of 
complicating hydrocephalus, the veteran quit smoking.  The 
examiner diagnosed the veteran as having nicotine dependence, 
beginning in 1951 or 1952, up until the year 2000.  He 
reported that the veteran smoked three packages of cigarettes 
a day almost during the entire time.  He added that an 
element of nicotine addiction had never been established 
because the veteran had never attempted to quit smoking prior 
to 2000.  

The pertinent evidence in this case as summarized above shows 
that the veteran began smoking while in service, became 
nicotine dependent during that time, and did not quit until 
his surgery in the year 2000.  As this competent and 
uncontradicted medical evidence indicates that the veteran's 
nicotine dependence had its onset in service, service 
connection is warranted for nicotine dependence.  38 C.F.R. 
§ 3.303.  


ORDER

Service connection for nicotine dependence is granted; 
subject to the law and regulations governing the payment of 
monetary benefits.  




REMAND

In written argument in December 2005, the veteran's 
representative stated that the record sufficiently 
established that the veteran was seeking service connection 
for a number of disabilities directly related to his nicotine 
dependence and that VA erred in only addressing the issue of 
entitlement to service connection for nicotine dependence.  
The Board agrees.  In this regard, in filing his initial 
claim for service connection in January 1998 (from which this 
appeal originates), the veteran claimed service connection 
for transitional cell carcinoma of the urinary bladder, 
emphysema and hypertension, asserting that they were caused 
by his tobacco use.  He also submitted favorable medical 
evidence supporting a nexus between his emphysema and bladder 
cancer, and cigarette use.  The fact that the veteran limited 
his discussion in the December 1998 notice of disagreement to 
his nicotine dependence does not reflect his intent to drop 
the remaining issues of service-connection for disabilities 
that he claimed are secondary to his nicotine dependence, 
especially in view of the favorable medical evidence in the 
record.  

Accordingly, the Board construes the December 1998 notice of 
disagreement as including the veteran's disagreement with the 
March 1998 denial of service connection for transitional cell 
carcinoma of the urinary bladder, emphysema and hypertension, 
all claimed as secondary to nicotine dependence, thus 
initiating an appeal of these issues.  The next step in the 
appellate process is for the RO to issue the veteran a 
Statement of the Case summarizing the evidence relevant to 
these issues, the applicable laws and regulations, and the 
reasons for the RO's determinations as to these issues.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.29; Manlincon v. West, 12 
Vet. App. 238, 240- 41 (1999).  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Issue the veteran and his 
representative a statement of the case 
(SOC) addressing the issues of 
entitlement to service connection for 
transitional cell carcinoma of the 
urinary bladder, emphysema and 
hypertension, claimed as secondary to 
tobacco use.  Along with the SOC, furnish 
the veteran and his representative a VA 
Form 9 (Appeal to the Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as 
to the issues.  The veteran is hereby 
reminded that to obtain appellate 
jurisdiction of an issue, a timely appeal 
must be perfected.

2. Thereafter, only if the veteran 
perfects his appeal with a timely-filed 
substantive appeal, the RO must review 
the claims file and ensure that all 
notification and development action is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 
(West 2002) are satisfied.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


